Title: From John Adams to the Marquis of Carmarthen, 24 January 1787
From: Adams, John
To: Carmarthen, the Marquis of


     
      My Lord
      Grosvenor Square Jan. 24. 1787
     
     I took the first Opportunity of transmitting to Congress, the Letter which your Lordship did me the Honour to write me on the Eleventh of December last: and as I wished it might be considered, by Congress and by the States of South Carolina and Georgia in the Same light as if it had been presented to Congress by a British Minister Plenipotentiary, I transmitted it without any Remarks of mine. It was not however, my Intention, by this proceeding to admit the Justice of the Claim; any more than to deny it. When the American Ministers at Paris, agreed, at the request of Mr Hartley to transmit the Memorials to Congress, it was from an earnest desire, to facilitate every friendly Communication between the Governments of the two Nations; and without any Thoughts of giving their Opinions upon a Subject, which was entirely out of their Jurisdiction and Authority.
     In Answer to your Lordships request I have the honour to acquaint your Lordship that I have never received from Congress any Intimation of their determination, relative to those Representations.
     I am, my Lord, with great Truth / and Regard / your Lordships most obedient / and most humble Servant
     
      John Adams.
     
    